On Petition for Rehearing it is contended that it is incumbent upon this Court to answer the question,
"May a lien be properly decreed to exist and enforced in equity by foreclosure for the amount payable as principal and interest
upon a paving certificate?
In our original opinion we closed by saying:
"On the record as now before us, we should not attempt to say whether or not there has been an assessment of benefits which will support a decree for the face amount of the certificate and, therefore, we refrain from expressing an opinion as to the amount which may be recovered or for which the lien may be adjudicated."
We may add to what was said there that we hold, however, that the paving certificates involved may be received as prima facie
evidence of a correct assessment of benefits. The law is well settled that assessments of benefits may be made on the front foot rule, as they appear to have been made in this case.
The law is also well settled fixing the mechanics by which *Page 485 
assessments of benefits according to the front foot rule are to be determined.
It, therefore, follows that applying the rationale of our original opinion and taking the certificate as prima facie
evidence of a correct amount of the assessments of benefits under the contract, the contracting land-owner may question the correctness of the certificate either upon the ground that the certificate is based upon front footage greater than that which is occupied by the involved lands abutting the improvement, or that the cost of the improvement was less than the amount upon which the certificate was based.
With these provisions considered as added to our original opinion, the petition for rehearing is denied.
So ordered.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.